Citation Nr: 1201144	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis, bilateral knees, hips, and shoulders, including as secondary to service-connected lumbar disability, and, if so, whether the Veteran is entitled to service connection.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis/degenerative disc disease, lumbar spine, prior to January 21, 2010, and to an evaluation in excess of 40 percent from that date.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected left (minor) wrist fracture residuals.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from August 1961 to July 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2010 rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In July 2006, the Veteran submitted medical evidence that he had neurologic manifestations of his lumbar spine disability.  As part of his January 2007 notice of disagreement (NOD), the Veteran attached a December 2006 medical statement indicating that he had neurologic manifestations of his lumbar spine disability.  In his 2010 substantive appeal, the Veteran contended that he had sciatic nerve involvement as a result of his service-connected lumbar disability.  The matter of entitlement to service connection for neurologic residuals of his lumbar spine is referred to the RO for appopriate action.


FINDINGS OF FACT

1.  A December 2003 rating decision which denied service connection for osteoarthritis of the bilateral knees, hips, and shoulders became final in June 2006, when no timely substantiate appeal was submitted within 60 days after the RO issued an April 2006 statement of the case.

2.  A favorable private medical opinion submitted with a 2006 claim for service connection for osteoarthritis of the bilateral knees, hips, and shoulders is new and material evidence which warrants reopening of the claim.

3.  The Veteran's osteoarthritis of the knees, hips, and shoulders was not incurred in service and was not caused or chronically worsened by service-connected lumbar disability.

4.  Prior to January 21, 2010, the Veteran did not manifest forward flexion of the thoracolumbar spine limited to 30 degrees or less, including on repeated motion, and denied flare-ups, although he did manifest increased pain prior to the extremes of each range of motion with repeated motions. 

5.  Since January 21, 2010, the Veteran has not manifested or reported ankylosis of the thoracolumbar spine or incapacitating episodes of back pain.  

6.  The residuals of a left wrist fracture are manifested by objective evidence of moderate degenerative changes, some limitation of dorsiflexion, moderate limitation of palmar flexion, and decreased manual dexterity.  


CONCLUSIONS OF LAW

1.  The December 2003 denial of service connection for osteoarthritis, bilateral knees, hips, and shoulders, became final in June 2006.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

2.   The criteria to reopen the claim of service connection for osteoarthritis, bilateral knees, hips, and shoulders, have been met.  38 U.S.C.A. § 5108 (West 2002).

3.  The criteria for service connection for osteoarthritis, bilateral knees, hips, and shoulders, including as secondary to or aggravated by service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

4.  The criteria for an evaluation in excess of 20 percent for service-connected thoracolumbar disability prior to January 21, 2010, or to an evaluation in excess of 40 percent from January 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).

5.  The criteria for an increased evaluation in excess of 10 percent for residuals, left (minor) wrist fracture, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has submitted new and material evidence to reopen a claim for service connection for osteoarthritis, and further is entitled to service connection for osteoarthritis of several joints.  He also contends that he is entitled to higher evaluations for his service-connected disabilities.  


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies that VA has duties to notify and assist claimants who have submitted a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of the criteria for substantiating the claim at issue, and to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, following his July 2006 statement, which was accepted as a request to reopen a claim for service connection and a claim for increased evaluations for two service-connected disabilities, the RO issued a September 2006 notice which advised the Veteran of the criteria for new and material evidence, the criteria for service connection, and the criteria for increased disability ratings.  As to the request to reopen the claims for service connection for osteoarthritis of several joints, the RO reopened those claims.  As discussed below, the Board agrees that the reopening of the claim was appropriate.  Therefore, since the request to reopen was granted, further discussion of the duty to notify the Veteran regarding how to reopen the claim is not required.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The 2006 letter advised the Veteran of the criteria for service connection, including explanation that the criteria for service connection require evidence that the disorder was incurred in service or within a presumptive period.  This letter fully satisfied the duty to notify.  

A claimant is also entitled to notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified of the criteria for assigning a disability rating and for assigning an effective date for an increased rating as part of a letter issued in September 2006.  That letter, which is quite lengthy, provides comprehensive notice.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The Appellant has not raised any claim that he was prejudiced by lack of notice.  There is no presumption that any timing or content notice resulted in prejudice to the Appellant.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  No further action to meet the duty to notify is required.


Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records have been obtained.  The Veteran was afforded VA examinations.  Records were obtained from the Social Security Administration.  VA outpatient treatment records have been obtained.  The Veteran has not identified any other evidence that might be relevant to the claim.  

The Board notes the Veteran's contention that his rating for back disability should be higher because he has sciatic pain.  This contention is addressed in the Remand below, and no further notice or assistance as to this contention is required in this decision.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

1.  Request to reopen claim for service connection for osteoarthritis

Historically, in 2002, the Veteran sought service connection for osteoarthritis of the left hip, and expanded that claim to include other joints during the pendency of the claim.  By a rating decision issued in December 2003, the claim was denied.  The Veteran disagreed in March 2004, and a statement of the case (SOC) was issued in April 2006.  The Veteran did not respond to that SOC within 60 days, and the December 2003 denial of the claim became final.

In July 2006, about 90 days after the issuance of the SOC, the Veteran submitted a substantive appeal form.  Because this was not timely as a substantive appeal, the RO accepted the statement was as a request to reopen the claim for service connection for osteoarthritis of the hips, shoulders, and knees.  The Veteran was advised, by a September 2006 letter, that new and material evidence was required to reopen the claim.  He was advised that the claim was previously denied because there was no evidence that arthritis of the joints was manifested in service or resulted from service.  

With his request to reopen, the Veteran submitted a July 2006 private medical statement from PEMcL, MD, indicating that the Veteran's degenerative arthritis of the hips and spine were advanced beyond what would be expected for his age.  The RO accepted this evidence as new and material to reopen the claim.  Dr. McL reiterated this opinion in a December 2006 medical statement.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   38 C.F.R. § 3.156(a) creates a low threshold for new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board agrees with the RO that the July 2006 private medical statement from Dr. McL was new and material evidence to reopen the claim.  When a claim is reopened, VA may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  In this case, the RO determined that the claim was reopened, and afforded the Veteran VA examination in March 2008.  The medical opinion rendered after that examination addressed each possible theory of entitlement.  As the claim for service connection has been fully developed, the Board will consider the claim on the merits.

2.  Claim for service connection for osteoarthritis, hips, shoulders, and knees

The Veteran in this case seeks service connection for osteoarthritis of the hips, shoulders, and knees.  He claims that osteoarthritis of theses joints is due to his service-connected back disability.

The Board will first consider whether the Veteran is entitled to direct service connection.  The Board notes that the Veteran has specifically indicated he is seeking secondary service connection, on the basis that altered gait and other symptoms of the service-connected lumbar disability caused the hip degeneration, due to altered gait, and place strain on his shoulders because he needs a cane.  The Veteran has not contended that the osteoarthritis addressed in this decision arose in service.  The Board acknowledges the Veteran's statements that he is not seeking direct service connection.  The Veteran is hereby advised that, even though he did not seek direct service connection and has specifically declined to do so, the Board is nonetheless obligated under controlling case law, to consider all pertinent theories of service connection, and must address direct service connection in this decision.  

Generally, to prove direct service connection, a claimant must submit (1) evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, there are numerous clinical records which disclose that the Veteran has been diagnosed with osteoarthritis of the claimed joints.  As such, the first element of direct service connection has been satisfied.  

The Veteran's service treatment records reveal that the Veteran fractured his left wrist in 1962.  In 1964, the Veteran complained of pain in the left thigh, and sensation to touch was absent in the left thigh.  Radiologic examination of the left hip and spine disclosed degenerative changes of the spine, but no abnormality of the left hip was noted.  No complaints of right hip pain, knee pain, or shoulder pain were noted in service.  No diagnosis of a hip, knee, or shoulder disorder, or complaints about any of those joints, was noted at separation.  

Statements from Dr. McL dated in 2006 link the Veteran's current osteoarthritis of the hips to altered gait secondary to service-connected lumbar disability.  The Veteran contends that the altered gait due to lumbar disability resulted in hip and knee problems and that the need to use a cane caused or aggravated shoulder problems.  

The record reflects that the Veteran sought and received workers compensation benefits following an incident at work in 1989 in which the Veteran slipped on spot of oil when he was stepping off of a vehicle, causing him to fall and do a "split."  In 1991, the Veteran was granted Social Security Administration disability benefits for left knee and bilateral hip degenerative arthritis, because the Veteran was unable to return to his work as a forklift operator.  

The examiner who conducted March 2008 VA examination noted the Veteran's history of chronic low back pain.  The examiner noted that the Veteran had scoliosis of the spine, and stated that the Veteran's pelvis was tilted to the left.  The examiner opined that the curve in the Veteran's spine was related to the joint space collapse and flexion at the hip and knee, causing an apparent short left leg, with lateral bending over the left hip.  The examiner explained that the Veteran's gait, bent over the left hip in a stance on the left leg, was known in medical literature as a "Trendelenburg gait."  The examiner discussed the 1989 clinical records related to the Veteran's industrial accident, 1990 records of treatment for left knee pain and effusion, 1995 treatment of osteoarthritis of both hips, total hip replacement of the right knee in 1996, and subsequent records.  

The examiner discussed the Veteran's belief that his service-connected lumbar disability caused his gait disturbance, and the examiner noted Dr. McL's statement that the lumbar disability caused aggravation of the Veteran's arthritis of the hips.  The examiner concluded, however, that the Veteran's gait disturbance was due to pain on use of the hips which resulted from the hyperabduction of the hips during the industrial accident.  The examiner explained that the years of medical records referencing the industrial accident and subsequent care were consistent with the hip injury being the result of that accident, and noted the clear record of bilateral hip pain and degenerative joint disease.  The examiner discussed literature describing the type of antalgic gait associated with weakness of the hip abductors or hip pain.   

The examiner concluded that the hip pain and associated gait abnormality accelerated the Veteran's service-connected degenerative joint disease of the back, not the reverse, stating, "It is more likely that the hip condition with associated gait abnormality has accelerated the DDD/djd of the back, not the converse."  

The opinion rendered in March 2008 is quite persuasive, since that opinion discussed the Veteran's statements, the opinions provided by Dr. McL, the service treatment records, and the clinical records dated from 1989 through the present, with specific discussion of the clinical records related to the Veteran's 1989 industrial accident through the 1996 right total hip replacement.  In particular, the examiner explained why the clinical records supported the opinion and why the opinions rendered by Dr. McL were not consistent with the clinical records.

The March 2008 medical opinion is more persuasive that the 2006 statements provided by Dr. McL.  The weight of the medical opinions preponderates against the Veteran's claim that an altered gait due to service-connected lumbar disability resulted in osteoarthritis of the hips.  The 2008 opinion that the Veteran's altered gait was due to injuries to the hips incurred in a 1989 industrial accident is also unfavorable to the Veteran's contention that gait alteration due to service-connected lumbar disability caused or aggravates arthritis of the knees or shoulders.  

The Board has considered the Veteran's own opinions relating his claimed problems to his service-connected disorder.  Even assuming, despite the obvious complexity of the conditions and their relationship to other disorders, that the Veteran has some type of competence to offer an opinion concerning etiology, the probative value of his opinion is outweighed by that of the examiners described above.  Those examiners clearly have a great deal more education, experience and training in matters of the etiology of disorders than the Veteran.

The preponderance of the persuasive evidence is against the Veteran's claim for service connection for osteoarthritis, bilateral knees, hips, and shoulders, including as secondary to service-connected lumbar disability.  

Claims for increased disability evaluations

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003). 

The general rating formula provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine. 

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40 (2011).


3.  Claim for increased evaluation for lumbar disability

The Veteran was awarded service connection for traumatic arthritis, lumbar spine, by a December 2003 rating decision.  A noncompensable rating was assigned for lumbar disability, and the Veteran disagreed.  The rating was increased to 20 percent.  The Veteran did not submit a timely appeal, and the December 2003 rating decision became final in June 2006, 60 days after an April 2006 statement of the case (SOC).





A.  Evaluation of lumbar disability prior to January 21, 2011

In July 2006, the Veteran sought an increased evaluation for his lumbar disability.  At that time, the Veteran stated that his low back "keeps hurting," with numbness in the right leg if he stands too long.  He reported that he noticed the pain with movement.  He reported that the pain prevented him from being able to exercise.  He reported that he was unable to stand for more than a few minutes or walk more than a few yards.  The examiner noted that there was no history of urinary or fecal incontinence.  There was moderate to severe constant, daily pain, with stabbing pain radiating to the left leg several times daily.  There was no spasm or atrophy of any lumbar spine muscle, and muscle spasm was not responsible for abnormal gait or spinal contour.  The examiner stated that the Veteran's degenerative joint disease of the left hip resulted in compensatory spinal contour.  Flexion of the thoracolumbar spine was to 55 degrees of flexion, with pain at 40 degrees, extension to 20 degrees, with pain beginning at 15 degrees.  The examiner described the primary functional impact as resulting in pain with a prolonged sustained position, requiring the Veteran to shift frequently form sitting to standing or back to sitting.

Based on this examination, the RO assigned a 20 percent evaluation.  This evaluation is consistent with the rating criteria which provide a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  Here, the 20 percent rating encompasses the limitation of motion as well as the limitation due to pain.  The Veteran's limitation of motion does not warrant a 40 percent evaluation, since he has flexion in excess of 30 degrees even considering motion with pain.  

An evaluation in excess of 20 percent is warranted if there are periods of incapacitating episodes, with acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  However, the VA outpatient treatment records reflect no notation that the Veteran specifically sought evaluation for acute back pain in the year preceding the claim or an increased evaluation, or following that claim, and the outpatient treatment records disclose that no VA provider advised or prescribed bedrest for back pain.  In particular, the evidence establishes that the Veteran must shift positions, reflecting that bedrest would aggravate his symptoms.  

In December 2006, the Veteran's physician, Dr. McL, indicated that the report of severity of lumbar disability provided by the VA examiner was inaccurate.  In particular, Dr. McL's December 2006 opinion stated that the Veteran's lumbar disability resulted in ED, urinary retention, and constipation.  Dr. McL indicated that the Veteran had an antalgic gait, that he had pain on range of motion that was not reported, and was confused by the examiner's questions.  

The Board finds that the symptoms reported to Dr McL by the Veteran do not warrant an evaluation in excess of 20 percent during this period.  The Veteran did report pain prior to the end of his range of motion in each plane to the VA examiner.  The VA examiner noted that the Veteran had pain beginning at 40 degrees of flexion, before the end of range of flexion at 55 degrees.  Dr. McL attributed the Veteran's ED, urinary retention, and constipation to the Veteran's lumbar disability.  The VA examination report noted that the Veteran had diabetes mellitus and hypertension, and that control of hypertension required two medications.  The VA examiner noted that the Veteran had no neurologic changes on examination.  Dr. McL did not explain why the Veteran's ED, urinary retention, and constipation should be attributed to service-connected lumbar disability rather than to other diagnosed medical disorders.  The Board finds that the VA examiner's determination that the functional loss due to service-connected lumbar disability was manifested by a frequent need to shift positions is more persuasive that Dr. McL's opinion that ED, urinary retention, and constipation should also be attributed to service-connected lumbar disability, because the VA examiner described the Veteran's overall health and provided the findings in a 22-page report, accompanied by reports of radiologic examinations, as compared to Dr. McL's one-page written opinion.  

In March 2008, the Veteran again underwent VA examination.  At that time, examiner opined that the curve in the Veteran's spine was related to the joint space collapse and flexion at the hip and knee, causing an apparent short left leg, with lateral bending over the left hip.  The examiner explained that the Veteran's gait, bent over the left hip in a stance on the left leg, was known in medical literature as a "Trendelenburg gait."  The examiner attributed the gait disturbance to a hip disorder for which service connection is not in effect rather than to the Veteran's service-connected lumbar disability.  The examiner discussed Dr. McL's 2006 opinions, including the December 2006 statement that ED, urinary retention, and constipation were due to service-connected lumbar disability.  The examiner noted that the Veteran's ED dated to around the time of a 1989 industrial accident which resulted in hip disorders for which service connection are not in effect.  The VA examiner also noted that the Veteran had no current urinary symptoms in 2008 and that his constipation was controlled by use of fiber.  The VA examiner noted that, if bowel or bladder signs were due to sacral nerve root compression, those signs of impairment would not be intermittent, as the Veteran's were.  

The report of the 2008 VA examination specifically addressed the criteria for a 40 percent evaluation for lumbar disability, and noted that there were no episodes of required bedrest, no evidence of neurologic impairment due to IVDS, and that major components of the Veteran's functional loss with impaired gait, muscle strength, and endurance, were specifically due to his hip disorder and were not attributable to service-connected lumbar disability.   

VA outpatient treatment records dated in June 2008 reflect that the Veteran missed several VA appointments due to lack of transportation and due to child care responsibilities.  The report of a September 2009 VA outpatient evaluation disclosed no increase in symptoms of back pain or functional loss due to back pain.  

B.  Evaluation in excess of 40 percent for lumbar disability from January 2010

A January 2010 VA outpatient treatment note reflects that the Veteran reported that his back pain was worse.  He was unable to stand more than 15 minutes, and was unable to exercise.  Straight leg raising was negative, but the Veteran had pain at 10 degrees of flexion of the thoracolumbar spine.  The examiner noted that the Veteran was unable to walk more than a few yards and was unable to do any activity other than sit in a chair during flare-ups.  Spasm and guarding of the thoracic spine muscles was present on objective examination.
Based on this examination, the RO assigned a 40 percent evaluation for thoracolumbar disability.  The assigned 40 percent evaluation is the highest available evaluation for limitation of motion unless there is ankylosis of the thoracolumbar spine.  There is no objective clinical indication that the appellant had symptoms causing functional limitation to a degree that would be equivalent to ankylosis or approximate ankylosis of thoracolumbar spine.  The Veteran has not indicated that limitation of motion of the spine was so severe as to interfere with his ability to perform activities of daily living (such as putting on his shoes or performing personal care), or that he was unable to continue caring for his child, although it is clear that the Veteran has difficulty with these tasks, such as difficulty putting on his shoes.  

In his March 2010 substantive appeal, the Veteran reported that he was unable to walk "straight," that he walked "like a duck," and required a cane.  The Board does not doubt the credibility of these contentions.  These contentions are consistent with the assigned 40 percent evaluation, but are inconsistent with assignment of a 50 percent evaluation for ankylosis.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  See also Cullen v. Shinseki, 24 Vet. App. 74, 77 (2010).  

The evidence is against a 60 percent evaluation based on periods of incapacitation requiring bedrest prescribed by a provider, since there is no evidence that any provider has prescribed bedrest during the pendency of the appeal.  In this case, the Veteran reported, in March 2010, that he needed a cane at times to walk.  He reported that he walked like a duck.  He did not report that his back disability required bedrest.  He did not report that he had consulted a medical provider who recommended bedrest.  The provider to whom the Veteran reported pain with bending to 10 degrees referred the Veteran for physical therapy to increase his flexibility.  There is no evidence that the Veteran reported that his back disability required bedrest prior to January 2010, and there is no objective evidence or subjective report of a requirement for bedrest since January 2010.

The preponderance of the evidence is against an evaluation in excess of 40 percent for a lumbar spine disability, since there is no evidence that the Veteran meets or approximates any criterion for an evaluation in excess of 40 percent.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of the assigned staged ratings for thoracolumbar disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable). 

The Board finds that the Veteran's disability picture due to back pain during this period is entirely encompassed within the criteria specified in the rating schedule.  As described above, the Veteran's reported complaints of pain requiring pain medications does not disclose back disability that is so unusual or exceptional in nature as to render inadequate the staged evaluations assigned under the rating schedule.  The Veteran has not worked since 1990, but he has continued to perform his activities of daily living without assistance, and he is able to fulfill child care responsibilities.  There is no evidence that he requires assistance with activities of daily living, is unable to perform bathing and toileting without assistance, or requires assistance to protect himself from ordinary daily hazards.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating during this period.  Thun, 22 Vet. App. at 115. 

4.  Claim for evaluation in excess of 10 percent for left wrist disability 

The Veteran has reported that he is right-handed.  The Veteran's left (minor) wrist disability is evaluated under 38 C.F.R. § 4.71a, DC 5215.  Diagnostic Code 5215 provides a maximum schedular evaluation of 10 percent for limitation of dorsiflexion to less than 15 degrees, and provides a 10 percent evaluation for loss of palmar flexion (palmar flexion in line with the forearm).  

Normal range of motion of the wrist for dorsiflexion is from 0 degrees to 70 degrees, and range for palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  Normal ulnar deviation is to 45 degrees; normal radial deviation is to 20 degrees.  

On VA examination conducted in October 2006, radiologic examination disclosed degenerative changes of the wrist.  The Veteran's range of motion of the left wrist was to 55 degrees of dorsiflexion, with pain at 40 degrees of dorsiflexion.  This finding does not meet or approximate the limitation to 15 degrees of dorsiflexion which warrants a 10 percent evaluation.  

The Veteran's palmar flexion was to 40 degrees, with pain beginning at 30 degrees.  This range of palmar flexion is significantly greater than the limitation to flexion in line with the forearm which warrants a 10 percent evaluation.  The Veteran retains more than one-half of the normal range of dorsiflexion, even after repetitive motion.  Since the Veteran retains palmar flexion of greater than 50 degrees, even after consideration of additional limitation due to pain following repetitive motion, he does not meet the criterion for a 10 percent evaluation based on limitation of palmar flexion.  

Although the Veteran's left wrist limitation of dorsiflexion, considered alone, is not compensable, and the Veteran's left wrist limitation of palmar flexion, considered alone, is not compensable, the RO has assigned a 10 percent evaluation for left wrist disability.  The RO determined that this evaluation was appropriate, since the Veteran has some limitation of both palmar flexion and dorsiflexion, even though the Veteran does not meet any single criterion for a 10 percent evaluation under the applicable diagnostic criteria, DC 5215.  The Board does not disagree with the RO's decision, under the circumstances, since the Veteran has some limitation in all planes of motion of the left wrist.  

However, the Veteran does not meet any criterion for two separate, compensable, 10 percent evaluations, one for limitation of dorsiflexion and one for limitation of palmar flexion, since the Veteran does not meet any single criterion for separate evaluations for limitation of both dorsiflexion and palmar flexion.  The mild limitations of ulnar and radial deviation do not warrant a finding that the Veteran meets or approximates the criteria for a separate compensable 10 percent evaluation for limitation of dorsiflexion and a separate compensable 10 percent evaluation for limitation of palmar flexion.  

DC 5003 provides a 10 percent evaluation for noncompensable arthritis.  There radiologic examination of the Veteran's left wrist discloses arthritis, but DC 5003 is not applicable to warrant a higher evaluation for left wrist disability, since a compensable evaluation has been assigned under DC 5215 (where a compensable evaluation for a joint is based on limitation of motion, an additional compensable evaluation under DC 5003 is precluded).  

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  The objective evidence establishes that the Veteran does not have ankylosis of the wrist for any motion, and DC 5214 is not applicable to warrant an increased evaluation.

The evidence as a whole establishes that the Veteran's left wrist arthritis does not impair his industrial capability beyond a level consistent with the assigned schedular evaluation.  Therefore, the Board is not required to address whether the Veteran is entitled to an increased evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

The appeal to reopen a claim for service connection for osteoarthritis, bilateral knees, hips, and shoulders, including as secondary to service-connected lumbar disability, is granted, and the claim is reopened; the appeal is granted to this extent only.  

The appeal for service connection for osteoarthritis, bilateral knees, hips, and shoulders, including as secondary to service-connected lumbar disability, is denied.  

The appeal for an evaluation in excess of 20 percent for service-connected traumatic arthritis/degenerative disc disease, lumbar spine, prior to January 21, 2010, is denied.  

The appeal for an evaluation in excess of 40 percent for service-connected traumatic arthritis/degenerative disc disease, lumbar spine, from January 21, 2010, is denied.  

The appeal for an evaluation in excess of 10 percent for service-connected left (minor) wrist fracture residuals is denied.




______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


